Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered August 20, 1992, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
*566Ordered that the judgment is affirmed.
The County Court properly determined that the police conduct did not violate the defendant’s constitutional right to be free of unlawful searches and seizures (People v Hollman, 79 NY2d 181; People v Cruz, 169 AD2d 836; People v Hicks, 68 NY2d 234).
We have examined the defendant’s remaining arguments concerning the plea allocution and the court’s Sandoval ruling, and find that they are either unpreserved for appellate review or without merit (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9; People v Johnson, 141 AD2d 848). Mangano, P. J., Bracken, Pizzuto and Hart, JJ., concur.